COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Appellate case name:        Theresia Riggs v. Joseph Michael Perlman, M.D.

Appellate case number:      01-13-00974-CV

Trial court case number:    2013-25072

Trial court:                215th District Court of Harris County

       Appellant Theresia Riggs appeals from the trial court’s October 14, 2003 “Order
of Dismissal with Prejudice,” which granted the motion to dismiss of appellee Joseph
Michael Perlman, M.D. This order does not dispose of all parties and claims or purport to
be a final judgment, and no order of severance appears in the record. Accordingly, this is
an interlocutory order. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       Generally, appeals may be taken only from final judgments. Id. Interlocutory
orders may be appealed only if authorized by statute. Bally Total Fitness Corp. v.
Jackson, 53 S.W.3d 352, 352 (Tex. 2001). The Texas Civil Practice & Remedies Code
authorizes an interlocutory appeal from an order that denies a physician’s motion to
dismiss based on a medical-malpractice plaintiff’s failure to serve an expert report within
the statutory time frame. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(9) (West
Supp. 2012); see also id. § 74.351 (West Supp. 2013). It also authorizes an interlocutory
appeal from an order that grants a motion challenging the adequacy of an expert report.
See id. § 51.014(a)(10); see also id. § 74.351(l).

       The order that Riggs challenges on appeal is one granting a physician-defendant’s
motion to dismiss based on her failure to serve an expert report. As such, this
interlocutory appeal is not authorized by statute. See id. § 51.014.

       Accordingly, the Court orders Riggs to file a written response to this order,
providing a detailed explanation, citing relevant portions of the record, statutes, rules, and
case law to show that this Court has jurisdiction over the appeal. See TEX. R. APP. P.
42.3(a). The response is due no later than April 2, 2014. The reply, if any, from the
appellee is due no later than April 7, 2014.

       If a meritorious response is not received by the deadline, the Court may dismiss
the appeal for want of jurisdiction without further notice.


      It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                 Acting individually


Date: March 26, 2014